BOYER, Acting Chief Judge,
concurring specially.
I concur that the learned trial judge correctly found that the ordinance sought to be imposed by appellant is unconstitutional as applied to appellee’s property. The facts of this case and the law as applied by the trial judge are squarely in line with Davis v. Sails, 318 So.2d 214 (Fla. 1st DCA 1975). When a zoning restriction becomes unreasonable or arbitrary as applied to a particular property then that restriction is unconstitutional in its application although the restriction, generally, may not be so defective. Davis v. Sails, supra; Watson v. Mayflower Property, Inc., 177 So.2d 355 (Fla. 2nd DCA 1965) and Kugel v. City of Miami Beach, 206 So.2d 282 (Fla. 3rd DCA 1968).